Title: To Benjamin Franklin from Thomas Holme, 9 January 1759
From: Holme, Thomas
To: Franklin, Benjamin



Sir
Jan: 9th. 1759.
As I am inform’d that you are still in London, I therefore take the Liberty to acquaint you with the Death of Mr. Richard Fisher of this Town on the 12th. Ulto. He left his whole Estate Real and Personal to the Amount of about £5000 between his three Neices: except a clear Rent Charge of £45 per Annum to his Wife for Life, and £100 in Cash to be paid to her in three Months after his Decease; She survived him only Thirteen Days, and was never during that Time capable of making a Will; So that the said £100 devolves to her Administrators and accordingly Administration has been granted to Ann Farrow of the Parish of Castlethorpe in the County of Bucks, but subject to Distribution to all of equal Degree in Kindred: We know of no Relations so near as own Cousins besides your Self, Ann Farrow aforesaid and Eleanor Morris in London; and as the two last, as we are informed here, are but in poor Circumstances; and the said £100 after Deduction of Funeral and other Charges will be reduced to about £70 it is expected you will not insist upon you Share in the Distribution, but let them take the Benefit of it. But if not, or if you know of any other Relations of equal Degree, it will be esteem’d a Favour if you’ll send such Intelligence either to the Revd. Mr. William Fisher the sole Executor of Richd. deceased, or to Sir Your very humble Servant
Tho: Holme. Vicar of Wellingborough.


P.S. I had wrote the above before I received Yours, and which in a great Measure will I hope answer your Enquiry: the £100 was bequeath’d to Mrs. Fisher in such Terms as to rest in Her on his Decease, tho not payable till 3 Months after, so that there is not the least Doubt of its belonging to her Representatives. Mr. Fisher beside what I mention’d above, gave his Wife the Use of all his Houshold Goods, Linnen and Plate for her Life and the Dwelling House to live in Rent and Tax free; but ordered the said Goods &c. after her Decease to be divided equally between his Neices and the Legacies to Mrs. Fisher were on this Express Condition that she relinquished all Claim to Thirds. And he Left no other Legacies whatsoever except to his Neices to the Value of so much as a Shilling. Mrs. Fisher’s wearing Apparrel (Which as I am told were of no great Value) have been divided between Mrs. Farrow and Mrs. Morris, and her Share is in the Hands of One Mrs. Whitebread who was a very intimate Acquaintance of the late Mrs. Fishers. I shall be very ready to give you any further information with Regard to this Affair that you may think necessary and am Sir Yours very sincerely
Tho: Holme.
Jan: 11th. 1759.

 Endorsed: Revd Mr Holme Jan 9. and 11 1759 answerd
